                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                               4:19CR3012

     vs.
                                                               ORDER
DAVID E. DOLL,

                  Defendant.



    After conferring with counsel,

    IT IS ORDERED:

    1)     The defendant’s oral motion to set a pretrial motion deadline is
           granted.

    2)     Pretrial motions shall be filed by July 18, 2019.

    3)     The court finds that the time between today’s date and July 18, 2019
           is excluded in any computation of time under the Speedy Trial Act
           because this case remains “unusual and complex,” and is exempted
           from the time restrictions of that Act, 18 U.S.C. 3161(h)(7)(B)(ii).
           Failing to timely object to this order as provided under this court’s local
           rules will be deemed a waiver of any right to later claim the time should
           not have been excluded under the Speedy Trial Act.

    June 18, 2019.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
